In re Merriett, Carl; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Tensas, 6th Judicial District Court, Div. “B”, No. 31-552-3.
Granted. This case is remanded to the district court for a determination of whether relator received two theft convictions for the single punishable act of stealing a pickup truck and the toolbox attached thereto. If such is the case, the district court is directed to vacate one of the two convictions despite the fact that relator received concurrent sentences. See Ball v. United States, 470 U.S. 856, 105 S.Ct. 1668, 84 L.Ed.2d 740 (1985). Additionally, the district court is directed to appoint relator counsel and conduct an evidentiary hearing to determine whether his remaining plea, because of counsel’s ineffective assistance, was entered unknowingly, unintelligently, and involuntarily on the false premise that he faced two convictions and up to twenty years imprisonment at hard labor.